DETAILED ACTION
This is in response to applicant’s amendment/response filed on 02/16/2022, which has been entered and made of record. Claim(s) 1, 7, 9 have been amended. Claim(s) 1-4, 6-11 are pending in the application. The claim interpretation under 35 USC § 112 to claims 1-4, 6, 9-11 is maintained. The claim rejection under 35 USC § 112(a) to claims 1-4, 6-11 is withdrawn. The claim rejection under 35 USC § 112(b) to claims 1-4, 6-11 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the image” in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “a first segmentation region corresponding to a first time period and a first direction” in lines 6-7, and “a second segmentation region corresponding to a second time period…, and a second direction” in lines 8-10, and these limitations are deemed as vague and indefinite as to what it refers. To a person having ordinary skill in the art, a region is an area or division without time period and/or direction, thus the relationship between “a segmentation region” and “a time period and a direction” is unclear and indefinite. 
According to specification fig.3 and fig.9, the examiner understands the time period and direction are actually associated with the trajectory information input by the user (e.g., a stroke). For purpose of searching and applying prior arts, the examiner interprets these limitations as below: 
a first segmentation region corresponding to the trajectory information input by the user associated with a first time period and a first direction
a second segmentation region corresponding to the trajectory information input by the user associated with a second time period…, and a second direction
The independent claims 7 and 9 recite similar limitations as claim 1, thus are rejected under similar rational.
 Allowable Subject Matter
Claims 1-4, 6-11 are allowed if the rejections under 35 U.S.C. 112(b) are overcome. 
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 9 is/are distinguished from the prior arts on the record because of the combination of all the limitations in the independent claim, particularly the limitations “when it is determined that the second segmentation region reaches a predetermined reverse criterion, defined at least as the second direction being opposite of the first direction, a guidance information calculator generates a third segmentation region from which the first region has been removed from the region of the first object”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11 have been considered. The claim interpretation under 35 USC § 112 to claims 1-4, 6, 9-11 is maintained. The claim rejection under 35 USC § 112(a) to claims 1-4, 6-11 is withdrawn. The claim rejection under 35 USC § 112(b) to claims 1-4, 6-11 is maintained as addressed above.

Conclusion
The examiner has called the attorney a couple of times and left a voice message to propose an amendment as mentioned above to place the entire application under the situation of allowance, but has not received a response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/3/2022